DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 03/25/2022 have been considered by the examiner (see attached PTO-1449). 

Terminal Disclaimer
The examiner withdrew the Double Patenting rejection, because the applicant timely filed Terminal Disclaimer (on 04/28/2022) that was proved on 04/28/2022.

Allowable Subject Matter
Claims 1-23 are allowed.
The examiner’s statement for allowance is based on the same reason(s) as described for the parent application (15/369,396, now become US Patent: 9978383) of instant application (see detail in section of “Allowable Subject Matter” of the Allowance office action for the parent application 15/369,396 , filed on 01/23/2018), because current independent claims recite/include same/similar limitations of claimed invention of its parent patent and further provide additional or more detailed limitation/feature (i.e. narrower claim scope than its parent claim scope).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
May 20, 2022 
/QI HAN/Primary Examiner, Art Unit 2659